Title: To Thomas Jefferson from Meriwether Lewis, 3 April 1801
From: Lewis, Meriwether
To: Jefferson, Thomas



Sir
City of Washington, April 3rd. 1801.

I arrived at this place on the 1st. inst., a few hours only after your departure, Mr. Rapin presented me your very friendly letter of the 31st. ult., and in complyance therewith I have taken up my lodgings in the President’s house, where I feel myself much pleased, and extreamly gratifyed with the attention paid, as well by the Steward, as your other domesticks, to all matters which regard my comfort—I must think you extreemly fortunate in the selection you have made of a Steward. I should have reached this place two days earlyer, had not the lameness of my horse, added to the excessive bad state of the roads prevented me. I fear I shall be obliged to relinquish the eydea of visiting Albemarle, this event altogether depends on the return of Lieut. Pinckney from Baltimore, who has been appointed to succeed me as Pay Master to the 1st. Regt. of Infty, to him therefore I shall be obliged to transfer my official documents, before I can perfectly acquit myself of military concerns; his return is uncertain, and I am compelled to wait it. You will find enclosed a note from the Steward—
I am with much esteem Your most Obt. & very Humble Servt.

Meriwether Lewis.

